Citation Nr: 1455308	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-07 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for degenerative changes of the thoracolumbar spine, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969. 

This matter is before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis. 

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file include a November 2014 Informal Hearing Presentation.  The remaining documents are duplicative of the evidence in the paper claims file or irrelevant to this appeal.

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

A letter from the Social Security Administration (SSA) received by VA in January 2010 shows that the Veteran is in receipt of SSA disability benefits.  Neither the award letter nor the medical records upon which the award was based have been associated with the claims file.  While an SSA decision is not controlling for purposes of VA adjudication, it is pertinent to a veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).  Accordingly, on remand, the AOJ should attempt to obtain all available SSA records.

Moreover, in the July 2010 opinion addressing the etiology of the Veteran's degenerative changes of the thoracolumbar spine, there is no indication that the VA examiner reviewed the Veteran's claims file.  He did not include any specific discussion of the Veteran's medical records, to include a June 1968 service treatment record that notes the Veteran's complaints of low back pain for 24 hours after heavy lifting.  The Veteran was treated with aspirin and placed on light duty.  The development of facts includes a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, VA adjudication regulations and guidelines provide that "if [an examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2014).  See also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, a new opinion should be obtained.  Furthermore, because the Veteran has alleged that the July 2010 VA examiner showed bias against him, the opinion should be obtained from another VA medical professional.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA a copy of the Veteran's award of Social Security Administration disability benefits and copies of the records upon which the award was based.

2.  Obtain an opinion as to the etiology of the Veteran's degenerative changes of the thoracolumbar spine from a qualified VA medical professional other than the one who provided the July 2010 opinion.  An examination should only be scheduled if the medical professional deems it necessary. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's current degenerative changes of the thoracolumbar spine had its onset in or are due to an injury in service.  The examiner should address the complaints of back pain noted in the June 1968 service treatment record.

The VA medical professional should also opine whether it is at least as likely as not (50 percent or more probability) that the Veteran's current degenerative changes of the thoracolumbar spine were caused or aggravated by his service-connected left knee disability. 

The opinions must be based on a review of the entire claims file (to include the Veteran's service treatment records) and contain a complete rationale.  

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If an opinion cannot be provided without resorting to mere speculation, then a detailed medical explanation as to why causation is unknowable must be provided.
 
3.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


